DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 01/28/2020 and the preliminary Amendment filed on the same day, in which claims 1-14 are presented for examination, wherein claims 1, 8 are recited in independent form. The present Application is a 371 of PCT/KR2018/008426 and has a Provisional Application 62/537,973.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20140177501 to Seok et al (hereinafter d1) in view of United States Patent Application Publication US-20150245282 to Kim et al (hereinafter d2) in view of United States Patent Application Publication US-2020178171 to Lou et al (hereinafter d3).
 	 Regarding claim 1, as to the limitation “A method for receiving a frame by a station (STA) in a wireless LAN (WLAN), the method comprising”d1 teaches a system including a STA and AP (i.e. apparatuses) (see d1 Fig. 1) connected by a network that includes at least a WLAN (see d1 para. 0001, 0006), wherein the STA includes at least a transceiver, processor and memory, wherein the processor controls programming stored in the memory (see d1 Fig. 14, para. 0162-0163) to execute functions comprising a method (see d1 para. 0007); in the field of endeavor of  wireless communications (see d1 para. 0001);
as to the limitations “performing a wake-up radio (WUR) negotiation procedure for exchanging WUR operation parameters with an access point (AP) through a primary connectivity radio (PCR); entering a WUR mode; and waking up when a WUR frame is received through a WUR and monitoring a beacon frame through the PCR from the next beacon transmission timing, wherein the WUR operation parameters exchanged through the WUR negotiation procedure include first time information indicating a time for which the STA that has woke up upon reception of the WUR frame needs to monitor the beacon frame from the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of exchanging operation parameters with an AP through a radio as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least 
as to the limitations “wake-up radio (WUR)” “primary connectivity radio (PCR)” d1 in view of d2 discloses transceivers operated in low power modes, however, d1 in view of d2 does not appear to explicitly disclose “wake-up radio (WUR)” “primary connectivity radio (PCR)”, although such is implied by the sections noted above, attention is directed to d3 which, in a similar field of endeavor of communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to wakeup radio (WUR) operation including STA and PCR implementation applied to station (STA) may turn off its primary connectivity radio (PCR) and operate its WUR according to previously negotiated WUR operating parameters. The STA may monitor for WUR beacons and WUR frames over a first WUR channel. The STA may determine and set a wakeup reason based on the WUR not successfully receiving beacons within a first duration. The STA may turn off the WUR, and turn on the PCR to send a first short WUR frame including the wakeup reason, and receive a second short WUR frame with a WUR 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of “wake-up radio (WUR)” “primary connectivity radio (PCR)” as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least: to improve transmit signals in the same transmission for a number of types of WLAN interfaces to achieve desired performance and spectral efficiency (see d3 para. 0003) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2 to yield the predictable result of improving transmit signals in the same transmission for a number of types of WLAN interfaces to achieve desired performance and spectral efficiency with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually. 

Regarding claim 3, as to the limitation “the method of claim 1, further comprising updating PCR system parameters on the basis of the beacon frame when the beacon frame is received before the elapse of the time indicated by the first time information” d1 in view of d2 in view of d3 disclose updating system parameters based on reception in a first timing (see d2 para. 0230, 0235, 0238, 0252, 0259; d3 para. 0124-0125, 0129, 0131-0134).
Regarding claim 4, as to the limitation “the method of claim 1, wherein the WUR operation parameters exchanged through the WUR negotiation procedure further includes second time information, wherein the STA transmits a PCR frame to the AP when a time indicated by the second time information has elapsed before the elapse of the time indicated by the first time information" d1 in view of d2 in view of d3 discloses additional timing changes including a second time information (see d2 para. 0202-0203; d3 para. 0131-0136).
Regarding claim 5, as to the limitation “the method of claim 4, wherein the PCR frame is a PS-poll frame or a QoS null frame for notifying the AP that the STA has woke up, wherein the STA does not return to the WUR mode and reattempts to receive the beacon frame even when the time indicated by the first time information has elapsed when the PCR frame has been successfully transmitted” d1 in view of d2 in view of d3 discloses PS Poll frame (see d1 para. 0070 Fig.3) and QoS null frame (see d1 para. 0134, 0137-0152) for notifying the AP that the STA 
Regarding claim 6, as to the limitation “the method of claim 5, wherein the STA determines that the PCR frame has been successfully transmitted when an ACK frame is received from the AP after a short inter-frame space (SIFS) from transmission of the PCR frame” d1 in view of d2 in view of d3 discloses the STA determines that the PCR frame has been successfully transmitted when an ACK frame is received from the AP (see d1 Fig. 5 para. 0084-0087) after a short inter-frame space (SIFS) from transmission of the PCR frame (see d1 para. 0086; d2 para. 0142-0143). 
Regarding claim 7, as to the limitation “the method of claim 4, wherein the PCR frame is a system parameter request frame for requesting PCR system parameters from the AP and includes version information of PCR system parameters of the STA” d1 in view of d2 in view of d3 discloses PCR frame is a system parameter request frame for requesting PCR system parameters from the AP and includes version information of PCR system parameters of the STA (see d2 para. 0176-0177, 0203).
Regarding claim 8, as to the limitation “a processor configured to perform a WUR negotiation procedure for exchanging WUR operation parameters with an access point (AP) through the PCR transceiver, to enter a WUR mode and monitor a WUR frame through the WUR receiver, and to wake up when the WUR frame is received and monitor a beacon frame through the PCR transceiver from the next beacon transmission timing, wherein the WUR operation parameters exchanged through the WUR negotiation procedure include first time 
as to the limitations “performing a wake-up radio (WUR) negotiation procedure for exchanging WUR operation parameters with an access point (AP) through a primary connectivity radio (PCR); entering a WUR mode; and waking up when a WUR frame is received through a WUR and monitoring a beacon frame through the PCR from the next beacon transmission timing, wherein the WUR operation parameters exchanged through the WUR negotiation procedure include first time information indicating a time for which the STA that has woke up upon reception of the WUR frame needs to monitor the beacon frame from the next beacon transmission timing, wherein the STA returns to the WUR mode when the beacon frame is not received until the time indicated by the first time information has elapsed” d1 discloses a communication method based on a power save mode, performed by a station (STA) in a wireless local area network (WLAN) system (see d1 para. 0007), switching to an awake state; transmitting a wakeup poll frame to an access point (AP) the wakeup poll frame indicating that the station has switched to the awake state; receiving a wakeup confirm frame 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of exchanging operation parameters with an AP through a radio as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve system information management stability (see d2 para. 0264) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improving system information management stability with no undue experimentation and 
as to the limitations “wake-up radio (WUR)” “primary connectivity radio (PCR)” d1 in view of d2 discloses transceivers operated in low power modes, however, d1 in view of d2 does not appear to explicitly disclose “wake-up radio (WUR)” “primary connectivity radio (PCR)”, although such is implied by the sections noted above, attention is directed to d3 which, in a similar field of endeavor of communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to wakeup radio (WUR) operation including STA and PCR implementation applied to station (STA) may turn off its primary connectivity radio (PCR) and operate its WUR according to previously negotiated WUR operating parameters. The STA may monitor for WUR beacons and WUR frames over a first WUR channel. The STA may determine and set a wakeup reason based on the WUR not successfully receiving beacons within a first duration. The STA may turn off the WUR, and turn on the PCR to send a first short WUR frame including the wakeup reason, and receive a second short WUR frame with a WUR channel assignment. The STA may turn off the PCR, turn on the WUR, and monitor for WUR signals on a second WUR channel according to the WUR channel assignment and the previously negotiated WUR operating parameters (see d3 para. 0003), WUR negotiation procedure (see d3 para. 0080) entering WUR mode (see d1 para. 0081) and mobile device elements (see d3 Fig. 1B; para. 0035-0044).

Regarding claim 9, as to the limitation “The STA of claim 8, wherein the WUR frame is a broadcast wake-up frame for instructing the STA to wake up to receive the beacon frame including PCR system parameters” d1 in view of d2 in view of d3 discloses broadcasting a wake-up frame (see d2 para. 0209, 0211-0212, 0214) including PCR system parameters (see d3 para. 0003, 0120). 

Regarding claim 11, as to the limitation “The STA of claim 8, wherein the WUR operation parameters exchanged through the WUR negotiation procedure further includes second time information, wherein the processor transmits a PCR frame to the AP when a time indicated by the second time information has elapsed before the elapse of the time indicated by the first time information” d1 in view of d2 in view of d3 discloses additional timing changes including a second time information (see d2 para. 0202-0203; d3 para. 0131-0136).
Regarding claim 12, as to the limitation “The STA of claim 11, wherein the PCR frame is a PS-poll frame or a QoS null frame for notifying the AP that the STA has woke up, wherein the processor does not return to the WUR mode and reattempts to receive the beacon frame even when the time indicated by the first time information has elapsed when the PCR frame has been successfully transmitted” d1 in view of d2 in view of d3 discloses PS Poll frame (see d1 para. 0070 Fig.3) and QoS null frame (see d1 para. 0134, 0137-0152) for notifying the AP that the STA has woke up, wherein the STA does not return to the WUR mode and reattempts to receive the beacon frame even when the time indicated by the first time information has elapsed when the PCR frame has been successfully transmitted (see d2 para. 0202-0203).
Regarding claim 13, as to the limitation “The STA of claim 12, wherein the processor determines that the PCR frame has been successfully transmitted when an ACK frame is 
Regarding claim 14, as to the limitation “The STA of claim 11, wherein the PCR frame is a system parameter request frame for requesting PCR system parameters from the AP and includes version information of PCR system parameters of the STA” d1 in view of d2 in view of d3 discloses PCR frame is a system parameter request frame for requesting PCR system parameters from the AP and includes version information of PCR system parameters of the STA (see d2 para. 0176-0177, 0203).

Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200045636 A1 to Huang et al discloses a first receiver which, in operation, receives a downlink data frame from a base station; a decoder which, in operation, decodes data included in the received downlink data frame; a signal generator which, when the decoded data indicates that there is no buffered traffic for the communication apparatus, generates an uplink frame that includes acknowledgement information and a wake-up radio (WUR) mode request indicating a request to transit to the WUR mode 

US 20190230581 A1 to HWANG; Sung Hyun et al. discloses method of a station comprising a PCR and a WUR comprises the steps of: allowing the WUR operating in a wake up state to receive a WUR beacon frame from an access point; shifting an operating state of the PCR from a sleep state to the wake up state, when the WUR beacon frame is received; and allowing the PCR operating in the wake up state to communicate with the access point.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643